ROBINSON J.
1. Subrogation arising from express contract between grantor in a mortgage and a stranger thereto, that such stranger upon the satisfaction of the mortgage by the grantor shall be subrogated to the rights of the grantee therein, will be measured by the law applicable to contracts and must be supported by a consideration.
2. The right of a beneficiary in a contract of insurance which reserves to the insured the right to change the beneficiary from time to time, and which may be defeated by the insured by the designation of another beneficiary, or by nonpayment of dues, does not become vested until the happening of the event which matures the policy.
Judgment reversed.
Marshall, C. J., Wanamaker, Jones, Matthias, Day and Allen, JJ., concur.